COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN THE INTEREST OF


J.A.H. and M.K.H., Children. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00245-CV

Appeal from
 388th District Court

of El Paso County, Texas

(TC # 2004CM2562)



O P I N I O N

	This appeal stems from a motion to modify child support.  M.S., (1) the mother of the children,
appeals the denial of her motion to increase support.  For the reasons that follow, we affirm.
FACTUAL SUMMARY

	The parents were divorced on July 7, 2004.  With regard to the division of property, the
decree required Father to pay Mother the sum of $580,000 in cash.  He is also obligated to make
monthly payments of $3,500 for ten years such that the total award to Mother amounts to
$1,000,000.  She also received a recent model Chevrolet Suburban.  Father was awarded the marital
home in west El Paso.  The parties were appointed joint managing conservators of their two children
with Mother having possession of the children sixteen days per month while Father has possession
fourteen days per month.  Under the terms of the decree, Father is obligated to pay $1,500 per month
in child support.  He also provides several additional benefits:  
	 health insurance for the children of $262 per month 

	 unreimbursed medical expenses for the children, averaging $222 per month 

	 $370 per month into the Texas Tomorrow Fund to finance the children's college education

	 all extracurricular expenses for the children such as football and cheerleading uniforms and
activity fees 

	 $11,000 per child per year to a trust for the children which will provide additional funds for
the children's college, a first home, or business startup capital 

Father also transferred to the children an interest in his business and designated the children as the
sole beneficiaries of his estate.  All estate taxes will be paid through life insurance.   
	With the $580,000 cash payment, Mother bought a five bedroom home less than two miles
from the marital residence.  She was unemployed during the marriage and did not work for a period
of time following divorce.  She began working as a fund raiser with Court Appointed Special
Advocates  (CASA) in January 2005, earning $36,000 a year.  As of September 2005, she began
working as a school teacher for the El Paso Independent School District.  
	On January 14, 2006, Mother remarried.  The couple bought a new home in Horizon City on
the far east side of El Paso County the following June.  Mother testified she purchased the home
because the westside house was too small for the children, lacked a swimming pool, and was located
in an unsafe neighborhood.  She and her new husband had a child in February 2007.  
	After the divorce, Mother traded the Suburban for a Lincoln Aviator.  She then traded the
Aviator for a 2005 Ford Expedition.  In June 2006, she purchased another Suburban with a DVD
player, wireless headphones, XM satellite radio, and a navigation system. 
	In July 2006, Mother sought to increase child support based on unspecified material and
substantial changes in the circumstances of the children and affected persons.  The trial court denied
the motion after an evidentiary hearing and this appeal follows.  
SUFFICIENCY OF THE EVIDENCE

	In her first two issues for review, Mother challenges the sufficiency of the evidence to
support the trial court's findings that the circumstances of the children have not materially or
substantially changed since the date of divorce and that the needs of the children are being met.
Standard of Review

	An order regarding child support will not be disturbed on appeal unless the complaining party
can demonstrate a clear abuse of discretion.  Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990). 
While an appellant may challenge the sufficiency of the evidence to support findings of fact, in most
circumstances, that is not enough.  We must engage in a two-pronged inquiry:  (1) Did the trial court
have sufficient information upon which to exercise its discretion, and (2) did the trial court err in its
application of discretion?  Lindsey v. Lindsey, 965 S.W.2d 589, 592 (Tex.App.--El Paso 1998, no
pet.).  The traditional sufficiency inquiry applies to the first question.  Id.  Once we have determined
whether sufficient evidence exists, we must then decide whether the trial court made a reasonable
decision.  In other words, we must conclude that the ruling was neither arbitrary nor unreasonable.
	In considering a legal sufficiency or "no evidence" point, we consider the evidence in the
light most favorable to the verdict and indulge every reasonable inference that would support it.  City
of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005).  Even if evidence is undisputed, it is the
province of the trier of fact to draw from it whatever inferences it wishes so long as more than one
inference is possible.  Id. at 821.  But if the evidence allows only one inference, neither the trier of
fact nor the reviewing court may disregard it.  Id.  We are also mindful that the trier of fact is the sole
judge of the credibility of the witnesses and the weight to give their testimony.  Id. at 819.  When
there is conflicting evidence, it is the province of the trier of fact to resolve such conflicts.  Id. at 820. 
In every circumstance in which a reasonable trier of fact could resolve conflicting evidence either
way, the reviewing court must presume it did so in favor of the prevailing party, and disregard the
conflicting evidence in its sufficiency review.  Id. at 821.  If the evidence at trial would enable
reasonable and fair-minded people to differ in their conclusions, then the trier of fact must be
allowed to do so.  Id. at 822. So long as the evidence falls within this zone of reasonable
disagreement, we may not substitute our judgment for that of the trier-of-fact.  Id.  The ultimate test
for legal sufficiency is whether the evidence at trial would enable reasonable and fair-minded people
to reach the verdict under review.  Id. at 827.
	A factual sufficiency point requires examination of all of the evidence in determining
whether the finding in question is so against the great weight and preponderance of the evidence as
to be manifestly unjust.  In re King's Estate, 150 Tex. 662, 244 S.W.2d 660 (1951); Worsham Steel
Co. v. Arias, 831 S.W.2d 81 (Tex.App.--El Paso 1992, no writ).  The reviewing court cannot
substitute its conclusions for those of the jury.  If there is sufficient competent evidence of probative
force to support the finding, it must be sustained.  Carrasco v. Goatcher, 623 S.W.2d 769 
(Tex.App.--El Paso 1981, no writ).  It is not within the province of this court to interfere with the
jury's resolution of conflicts in the evidence or to pass on the weight or credibility of the witness's
testimony.  Benoit v. Wilson, 150 Tex. 273, 239 S.W.2d 792 (1951); Reynolds v. Kessler, 669
S.W.2d 801, 807 (Tex.App.--El Paso 1984, no writ).  Where there is conflicting evidence, the jury's
verdict on such matters is generally regarded as conclusive.  Clark v. National Life & Accident Ins.
Co., 145 Tex. 575, 200 S.W.2d 820, 821 (1947); Oechsner v. Ameritrust Texas, N.A., 840 S.W.2d
131, 136 (Tex.App.--El Paso 1992, writ denied).  In a bench trial, findings of fact are the equivalent
of a jury answer to the special issues.  Lindsey, 965 S.W.2d at 591; Associated Telephone Directory
Publishers, Inc. v. Five D's Publishing Co., 849 S.W.2d 894, 897 (Tex.App.--Austin 1993, no writ).
	The term "abuse of discretion" is not susceptible to rigid definition.  Lindsey, 965 S.W.2d
at 591; Landon v. Jean-Paul Budinger, Inc., 724 S.W.2d 931, 934 (Tex.App.--Austin 1987, no writ). 
The test is not whether, in the opinion of the reviewing court, the facts present an appropriate case
for the trial court's action, but whether the court acted without reference to any guiding rules and
principles.  Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985), cert. denied,
476 U.S. 1159, 106 S. Ct. 2279, 90 L. Ed. 2d 721 (1986), citing Craddock v. Sunshine Bus Lines, 134
Tex. 388, 133 S.W.2d 124, 126 (Tex.Comm.App.-1939, opinion adopted).  Stated differently, the
appropriate inquiry is whether the ruling was arbitrary or unreasonable.  Smithson v. Cessna Aircraft
Company, 665 S.W.2d 439, 443 (Tex. 1984); Landry v. Travelers Insurance Co., 458 S.W.2d 649,
651 (Tex. 1970).  The mere fact that a trial judge may decide a matter within her discretionary
authority in a different manner than an appellate judge in a similar circumstance does not
demonstrate that an abuse of discretion has occurred.  Southwestern Bell Telephone Co. v. Johnson,
389 S.W.2d 645, 648 (Tex. 1965);  Jones v. Strayhorn, 159 Tex. 421, 321 S.W.2d 290, 295 (1959).
Material or Substantial Change in Circumstances

	To modify child support, the movant must demonstrate that there has been a material and
substantial change in the circumstances of a child or a person affected by the prior order since the
date the order was rendered.  See Tex.Fam.Code Ann. § 156.401 (Vernon 2008); Lindsey, 965
S.W.2d at 593.  The best interest of the child is always the trial court's primary consideration in
determining questions of child support.  Carson v. Hathaway, 997 S.W.2d 760, 761 (Tex.App.--El
Paso 1999, no pet.); Lindsey, 965 S.W.2d at 593.  The court retains broad discretion in making the
equitable decision of whether to modify a prior support order.
	The Texas Family Code provides that "[a]n increase in the needs, standard of living, or
lifestyle of the obligee since the rendition of the existing order does not warrant an increase in the
obligor's child support obligation."  Tex.Fam.Code Ann. § 156.405.  Yet virtually all of the
evidence Mother presented reflects a change in her circumstances rather than a change in the
children's circumstances.  She testified that over a fifteen month period from the date of the divorce,
the living expenses for herself and the children increased from $6,500 a month to $12,000 a month. 
Part of this increase is due to the larger, more expensive home she purchased in far east El Paso. 
After the divorce, Mother spent $250,000 of the $580,000 cash settlement on a five-bedroom home
which she owned outright.  She sold it for $259,000 and used the proceeds as a down payment to
purchase a house in Horizon City that was almost twice as expensive.  When questioned about the
purchase, Mother explained that the westside house was not large enough to accommodate her new
family.  Admittedly, the new house is considerably closer to her husband's farms in Hudspeth
County.  On this record, we conclude that the purchase of the house was a change in lifestyle and not
a material or substantial change in the circumstances of the children.  It was an upgrade intended to
better suit Mother's new marriage and expanding family.  She does not cite, nor have we found, any
authority for the proposition that a subsequent marriage or an additional child constitutes a  material
or substantial change in circumstances warranting an increase in support.  And although Mother
testified that her monthly expenses have increased by $5,500, the only changes in her expense report
relate to mortgage, utility, and car payments.  The evidence is both legally and factually sufficient
to support the trial court's findings that any changes in Mother's circumstances related to her
lifestyle.  Because there was no abuse of discretion, we overrule Issue One.
Proven Needs of the Children

	Mother next challenges the trial court's determination that both parents have sufficient
financial resources available to support the children and that there is no justification for an increase
in support because the needs of the children are already being met.  A court may order additional
child support depending on the income of the parties and the proven needs of the children. 
Tex.Fam. Code Ann. § 154.126.  An award of support in excess of the statutory guidelines must
be based on the unmet needs of the children.  Rodriguez v. Rodriguez, 860 S.W.2d 414, 417 (Tex.
1993).  The needs of a child are not limited to "the bare necessities of life." Id. at 417 n.3; Thomas
v. Thomas, 895 S.W.2d 895, 896 (Tex.App.--Waco 1995, writ denied).  Rather, it is an ambiguous
term which has never been defined by the Code, and consequentially has been left for the courts to
determine in their discretion on a case-by-case basis.  Scott v. Younts, 926 S.W.2d 415, 420
(Tex.App.--Corpus Christi1996, writ denied). 
	Mother introduced her credit card statements from December 2005 through May 2007 to
determine the average monthly expenditures for the children.  For clothing, entertainment, and travel,
she spends $1,824 per month.  For groceries and supplies, she spends $656.  She spends $299 per
month on restaurants and withdraws $200 in petty cash each week.  She attributes two-thirds of the
$3,000 house payment ($2,000) and two-thirds of the nearly $780 car payment ($514.80) to the
children. She also calculates $514 for their share of utilities.  From this and other evidence, she
concludes that the children's monthly needs total $6,422.80. 
	During the hearing, Father questioned whether these expenditures were really necessary to
meet the needs of the children.  For example, her expense report includes a $100 purchase for Estee
Lauder sun tan lotion and the purchase of a digital camera as a school supply. It reflects outings to
Cattleman's steakhouse where Mother purportedly spent $175 for the children's food.  She
essentially  spends $114 per day on the children for clothing, entertainment, and travel.  
	 The accuracy and credibility of Mother's testimony were also an issue.  For example, a
charge at Target that she attributed to the older children was actually a purchase of infant formula. 
 Three restaurant charges attributed to the children occurred on dates the children were with their
father.  Mother also testified that she was the only one to use the Visa card, but her husband's
signature appeared on an invoice.  Finally, she testified that her take home pay was $2,200 per month
while her bank records reflect deposits of $2,590 per month.  We conclude the evidence was both
legally and factually sufficient to support the trial court's determination that the needs of the children
are already being met.  Because the trial court did not abuse her discretion, we overrule Issue Two.
FAILURE TO MAKE FINDINGS

	In her third issue, Mother complains of the trial court's failure to make specific findings as
to the proven needs of the children.  Father responds that a court is required to make the findings
only when "rendering an order of child support."  Tex.Fam.Code Ann. § 154.130.  We agree.  By
its terms, the statute requires the trial court to provide findings upon request in contested hearings
in which "the amount of the support is set or modified by the court."  Gaxiola v. Garcia, 169 S.W.3d
426, 430 (Tex.App.--El Paso 2005, no pet.).  The statute does not require findings on the proven
needs of the child when a motion to modify is denied.  Consequently, we perceive no abuse of
discretion.  We overrule Issue Three.

CONSIDERATION OF ACCESS AND POSSESSION SCHEDULE

	Finally, Mother argues that the trial court abused its discretion in considering the visitation
schedule of the children.  She directs us to Scott v. Younts, 926 S.W.2d 415, 420 (Tex.App.--Corpus
Christi 1996, writ denied) in support of the proposition that possession schedules are irrelevant to
departures from the child support guidelines.  In Scott, the court held that it was error for the trial
court to consider times of possession since the statute only allows a trial court to consider the proven
needs of the child and the income of the parties.  Id.  Ultimately, the court found that there were
other sufficient grounds for the trial court's order such that any error was harmless.  Id. at 422.  We
conclude that Scott is inapplicable here.
	It is clear from her findings that the trial court believed Father and discredited Mother's
testimony.  This was in large part attributable to Father's meticulous record-keeping concerning his
own expenditures for the children.  He has custody of the children fourteen days out of every month
during which he provides all of the children's clothing, groceries, entertainment, dining out,
vacations, gifts, and school supplies.  He calculated these expenses at $1,087 per month.  To support
his calculations, he introduced into evidence five volumes of credit card and bank statements.  While
the relatively equal division of possession may not be relevant to the support issue, the discrepancy
in the monies Mother purports to spend in comparison to the monies Father purports to spend over
the same time period is relevant to witness credibility.  Because we find no abuse of discretion, we
overrule Issue Four.  Having overruled all issues for review, we affirm the judgment of the trial
court.  
November 18, 2009					 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.
1.   At the parties' request, we refer to both the parties and the children by their initials.